          Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 1 of 8



1
     Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7                     UNITED STATES DISTRICT COURT
8
                 FOR THE EASTERN DISTRICT OF CALIFORNIA

9                                         )   Case No.:
10   OSCAR VEGA GARCIA,                   )
                                          )   COMPLAINT FOR DAMAGES
11
                Plaintiff,                )   1. VIOLATION OF THE FAIR
12                                        )   DEBT COLLECTION PRACTICES
                                          )   ACT, 15 U.S.C. §1692 ET. SEQ.;
13
                      v.                  )   2. VIOLATION OF THE
14                                        )   ROSENTHAL FAIR DEBT
15
     USCB, INC.,                          )   COLLECTION PRACTICES ACT,
                                          )   CAL. CIV. CODE §1788 ET. SEQ.
16                 Defendant.             )   3. VIOLATION OF THE
17                                        )   TELEPHONE CONSUMER
                                          )   PROTECTION ACT, 47 U.S.C. §227
18
                                          )   ET. SEQ.
19                                        )
                                          )   JURY TRIAL DEMANDED
20

21
                                   COMPLAINT
22

23        OSCAR VEGA GARCIA (“Plaintiff”), by his attorneys, KIMMEL &
24
     SILVERMAN, P.C., alleges the following against USCB, INC. (“Defendant”):
25

26

27

28


                                          -1-

                                PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 2 of 8



1
                                      INTRODUCTION

2          1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act,
3
     15 U.S.C. §1692 et seq. (“FDCPA”), the Rosenthal Fair Debt Collection Practices
4

5    Act, cal. Civ. Code §1788, et seq. (“RFDCPA”) and the Telephone Consumer
6
     Protection Act, 47 U.S.C. §227 et seq. (“TCPA”).
7

8
                               JURISDICTION AND VENUE

9          2. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which
10
     states that such actions may be brought and heard before “any appropriate United
11

12   States district court without regard to the amount in controversy,” and 28 U.S.C. §
13
     1331 grants this court original jurisdiction of all civil actions arising under the
14

15
     laws of the United States.

16         3. Defendant conducts business in the State of California and therefore,
17
     personal jurisdiction is established.
18

19         4. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2).
20
                                             PARTIES
21

22
           5. Plaintiff is a natural person residing in Folsom, California 95630.

23         6. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692a(3)
24
     and is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
25

26         7. Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
27
           8. Defendant is a debt collection corporation with its principal place of
28


                                               -2-

                                    PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 3 of 8



1
     business located at 355 South Grand Avenue, Suite 3200, Los Angeles, California

2    90071.
3
           9.    Defendant is a “debt collector” as that term is defined by 15 U.S.C.
4

5    §1692a(6), and RFDCPA, Cal. Civ. Code §1788.2(c).
6
           10. Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
7

8
           11. Debt collection is the principal purpose of Defendant’s business.

9          12. Defendant acted through its agents, employees, officers, members,
10
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
11

12   representatives, and insurers.
13
                               FACTUAL ALLEGATIONS
14

15
           13.    Beginning in or about November 2017 and continuing through

16   February 2018, Defendant called Plaintiff’s cellular telephone seeking to collect
17
     an alleged debt that had been incurred primarily for personal, family, or household
18

19   purposes.
20
           14.     During this time, Defendant contacted Plaintiff using an automatic
21

22
     telephone dialing system and/or pre-recorded voice or message.

23         15.    Plaintiff knew that Defendant was calling him using an automatic
24
     telephone dialing system as their calls included a pause or delay prior to
25

26   connecting to one of Defendant’s collectors.
27
           16.    Shortly after calls began in or about November 2017, Plaintiff spoke
28


                                               -3-

                                      PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 4 of 8



1
     to Defendant and informed it that the debt had been paid and to stop calling.

2          17.    Once Defendant was aware that the debt was paid and that its calls
3
     were unwanted and to stop, there was no lawful purpose to making further calls,
4

5    nor was there any good faith reason to place calls.
6
           18.    Contrary to Plaintiff’s instructions to stop calling, Defendant instead
7

8
     continued to call Plaintiff repeatedly through late February 2018.

9          19.    Plaintiff found Defendant’s excessive collection calls to be intrusive,
10
     disruptive and harassing during this time period.
11

12
                             COUNT I
13
            DEFENDANT VIOLATED §§1692d and d(5) OF THE FDCPA
14

15
            20.   Section 1692d of the FDCPA prohibits debt collectors from engaging

16   in any conduct the natural consequence of which is to harass, oppress or abuse any
17
     person, in connection with the collection of a debt.
18

19          21.   Section 1692d(5) of the FDCPA prohibits debt collectors from
20
     causing a telephone to ring or engaging any person in telephone conversation
21

22
     repeatedly or continuously with intent to annoy, abuse, or harass any person at the

23   called number.
24
            22.   Defendant violated both sections of the FDCPA when it placed
25

26   repeated harassing telephone calls to Plaintiff within the one year period preceding
27
     the filing of this Complaint knowing at all times that its calls were unwanted.
28


                                              -4-

                                    PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 5 of 8



1

2                             COUNT II
3                     DEFENDANT VIOLATED THE
            ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
4

5          23.    Section 1788.17 of the California Civil Code mandates that every debt
6
     collector attempting to collect a consumer debt shall comply with § 1692b through
7

8
     § 1692j of the FDCPA.

9          24.    Defendant violated Cal. Civ. Code § 1788.17, when it violated the
10
     FDCPA for the reasons set forth in Count I of this Complaint.
11

12

13
                                   COUNT III
14                        DEFENDANT VIOLATED THE TCPA
15
           25.    Plaintiff incorporates the forgoing paragraphs as though the same were
16

17   set forth at length herein.
18
           26.    Defendant initiated multiple automated telephone calls to Plaintiff’s
19
     cellular telephone using a prerecorded voice.
20

21         27.    Defendant initiated these automated calls to Plaintiff using an
22
     automatic telephone dialing system.
23

24         28.    Defendant’s calls to Plaintiff were not made for “emergency
25
     purposes.”
26
           29.    Defendant’s calls to Plaintiff, on and after November 2017, were not
27

28   made with Plaintiff’s prior express consent.

                                             -5-

                                   PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 6 of 8



1
           30.    Defendant’s acts as described above were done with malicious,

2    intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
3
     under the law and with the purpose of harassing Plaintiff.
4

5          31.    The acts and/or omissions of Defendant were done unfairly,
6
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
7

8
     lawful right, legal defense, legal justification or legal excuse.

9          32.    As a result of the above violations of the TCPA, Plaintiff has suffered
10
     the losses and damages as set forth above entitling Plaintiff to an award of
11

12   statutory, actual and treble damages.
13

14

15
           WHEREFORE, Plaintiff, OSCAR VEGA GARCIA, respectfully prays for a

16   judgment as follows:
17
           a.     All actual damages suffered pursuant to 15 U.S.C. § 1692k(a)(1);
18

19         b.     Statutory damages of $1,000.00 for the violation of the FDCPA
20
                  pursuant to 15 U.S.C. § 1692k(a)(2)(A);
21

22
           c.     All reasonable attorneys’ fees, witness fees, court costs and other

23                litigation costs incurred by Plaintiff pursuant to 15 U.S.C. §
24
                  1693k(a)(3);
25

26

27

28


                                               -6-

                                     PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 7 of 8



1
           d.     All actual damages, statutory damages, reasonable attorney’s fees and

2                 costs, and any other litigation costs incurred by Plaintiff pursuant to
3
                  the RFDCPA at Cal. Civ. Code § 1788.17;
4

5          e.     All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
6
           f.     Statutory damages of $500.00 per violative telephone call pursuant to
7

8
                  47 U.S.C. §227(b)(3)(B);

9          g.     Treble damages of $1,500 per violative telephone call pursuant to 47
10
                  U.S.C. §227(b)(3);
11

12         h.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
13
           i.     Any other relief deemed appropriate by this Honorable Court.
14

15

16

17
                               DEMAND FOR JURY TRIAL
18

19         PLEASE TAKE NOTICE that Plaintiff, OSCAR VEGA GARCIA,
20
     demands a jury trial in this case.
21

22

23

24

25

26

27

28


                                             -7-

                                    PLAINTIFF’S COMPLAINT
        Case 2:19-cv-00256-MCE-CKD Document 1 Filed 02/11/19 Page 8 of 8



1

2                                     RESPECTFULLY SUBMITTED,
3
                                      KIMMEL & SILVERMAN, P.C..
4

5    DATED: February 8, 2019          By: /s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg
6
                                      Kimmel & Silverman, P.C
7                                     30 East Butler Pike
8
                                      Ambler, PA 19002
                                      Telephone: (215) 540-8888
9                                     Facsimile (215) 540-8817
10                                    Email: aginsburg@creditlaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        -8-

                               PLAINTIFF’S COMPLAINT
